Exhibit 10.26

 

REVOLVING FUND LOAN AGREEMENT

 

THIS LOAN AGREEMENT, made and entered into this 13th day of August, 2002, by and
between SHERWOOD BRANDS, INC., a North Carolina corporation, (the “Borrower”)
and LAKE COUNTRY DEVELOPMENT CORPORATION, a Virginia non-stock corporation, (the
“Lender”).

 

WHEREAS, the Borrower desires to borrow from Lender, funds for the purchase of
new equipment for the expansion of its facility located in Chase City,
Mecklenburg County, Virginia (The “Project”), the sum of THREE HUNDRED FIFTY
THOUSAND and 00/l00 Dollars ($350,000.00) to be secured as hereinafter provided;
and

 

WHEREAS, Borrower and Lender desire to set out certain terms and provisions
which will govern said loan.

 

NOW, THEREFORE, THIS AGREEMENT WITNESSETH:

 

That for and in consideration of the loan of THREE HUNDRED FIFTY THOUSAND and
00/100 Dollars ($350,000.00) from Lender to Borrower and the benefits to be
derived by Borrower thereby and the mutual covenants and promises hereinafter
contained.  Borrower and Lender agree as follow:

 

1.                                       That Lender agrees to loan and does
hereby loan to Borrower the sum of THREE HUNDRED FIFTY THOUSAND and 00/100
Dollars ($350,000.00) “the Loan” out of Lender’s Revolving Loan Fund, the
receipt of which is hereby acknowledged.

 

2.                                       Borrower shall make and deliver to
Lender its promissory note in writing requiring the repayment of the sum of
THREE HUNDRED FIFTY THOUSAND and 00/100 Dollars ($350,000.00) to Lender in
monthly installments of Four Thousand Seven Hundred Eighty Four and 08/100
Dollars ($4,784.08) for eighty-four (84) months after this date with interest at
the rate of four percent (4.0%) per annum at the office of Lender, 200 South
Mecklenburg Avenue, P. 0. Box 150, South Hill, Virginia 23970, or at such other
place as Lender may designate in writing.  Payments under said note shall be
deemed late if not paid within fifteen (15) days of the due date, and Borrower
shall pay Lender a late penalty of five

 

--------------------------------------------------------------------------------


 

percent (5%) of all past due payments in the event of such late payment,
calculated on the accumulated late payments and penalties, as more particularly
provided in the Note.

 

3                                        The parties hereto covenant and agree
that Borrower shall give to Lender a security interest in the project equipment
listed in Exhibit A. Once the entire indebtedness of the Lender is paid,
including principal, interest and any fees thereon, the lien of Lender shall be
released.

 

4.                                       Lender agrees that prepayment of
principal may be made at any time without penalty.

 

5.                                      Borrower and Lender hereby covenant and
agree to maintain, or cause to be maintained, fire and casualty insurance on the
building and equipment, which is the collateral for the Loan which is subject to
this agreement in the amount of the principal balance of all loans made by
Wachovia Bank, N.A. PLUS it least THREE HUNDRED FIFTY THOUSAND and 00/100
Dollars ($350,000.00), with a loss payable clause to Lake Country Development
Corporation, or its assigns as their interests may appear.

 

6.                                       Borrower hereby agrees to provide
Lender a copy of its annual audited financial statements in conformity with
generally accepted accounting principles within 90 days of the end of the fiscal
year and prepared by a certified public accountant.  Borrower will provide a
statement from Wachovia Bank every 6 months reflecting the outstanding balance
of Borrower’s revolving line of credit with Wachovia.  This balance must always
exceed the outstanding balance of this Loan.

 

7.                                       Borrower hereby agrees to use all funds
borrowed from Lake Country Development Corporation solely for the purchase of
new equipment to expand Borrower’s business facilities located in Chase City,
Mecklenburg County, Virginia, as stated in the application.  In no event may the
funds be used to generate interest or to arbitrage the loan funds.

 

8.                                       Borrower hereby agrees that it must
create sixty five (65) jobs within twenty four(24) months of the completion of
the Project.  If at least one job for every $10,000.00 borrowed (35 jobs) has
not been met within two (2) years, the loan will be called.  A good faith effort
must be made to create 65 jobs.  Borrower will provide a job report to Lender in

 

2

--------------------------------------------------------------------------------


 

such format prescribed by the Lender on a semi-annual basis, due annually in
February and July of each year.

 

9.                                       Borrower hereby agrees that if its
facility is intended for use by the public or for the employment of physically
handicapped, it must be accessible to the physically handicapped, pursuant to
Public Law 90-480, as amended (42 U.S.C. 4151, et seq.), and the regulations
issued thereunder.

 

10.                                 Borrower agrees to comply with civil rights
requirements which prohibit borrower from discriminating against employees or
applicants for employment or providers of goods and services.

 

11.                                 Borrower agrees to comply with a11
applicable environmental protection laws and statutes and represents the
following:

 

a.                    The Borrower (including for purposes of this Section any
former or current Affiliate of the Borrower) is in, material compliance with all
applicable laws, rules, regulations and orders of all governmental authorities,
agencies and officials relating to environmental matters and the release,
handling and disposal of hazardous, toxic and polluting substances.

 

b.                   The Borrower has obtained and is in material compliance
with all required Governmental permits, certificates, licenses, approvals and
other authorizations, and has filed all notifications relating to air emissions,
effluent discharges and solid and hazardous waste storage, treatment and
disposal required in connection with its ownership or use of real estate or the
operation of its business.

 

c.                    There are no outstanding notices of violation, orders,
claims, citations, complaints, penalty assessments, suits or other proceedings,
administrative, criminal or civil, at law or in equity, pending against the
Borrower or its properties that would have a material adverse effect on the
Borrower’s business, financial position, results of operations or prospects or
on any facility or the operation of any facility.  No investigation or review is
pending or to the knowledge of the Borrower threatened against the Borrower by
any governmental body, agency or official with respect to any alleged violation
of any Environmental Law,

 

3

--------------------------------------------------------------------------------


 

regulation, ordinance, standard, pen-nit or order in connection with its
ownership or use of any real estate or the conduct of its business.

 

d.                   No toxic or hazardous substances have been generated by the
Borrower.  No notification of release of a hazardous substance pursuant to any
Environmental Law has been filed as to any property now or formerly occupied or
owned by the Borrower.

 

c.                    No hazardous, toxic or polluting substances have been
released, discharged or disposed of on property now or formerly owned or
occupied by the Borrower which could result in an action under any Environmental
Law which could have a material adverse effect on the Borrower’s business,
financial position, results of operations or prospects or any facility or
operation of such facility.

 

f.                      The Borrower has not received from any environmental
regulatory entity any requests for information, notices of claim, demand letters
or other notification that in connection with the ownership or use of any real
estate or the conduct of the Borrower’s business is or may be potentially
responsible with respect to any investigation or clean-up of hazardous
substances or toxic waste or pollutants at any sites.

 

g.                   To the best knowledge of the Borrower, no waste generated
by the Borrower has ever been sent, nor is waste: generated by the Borrower
being sent, directly or indirectly, to any site listed or formerly, proposed for
listing on the National Priority, List promulgated pursuant to CERCLA or to any
site listed on any state list of hazardous substances sites requiring
investigation or clean up.

 

h.                   “Environmental Law” means and includes any present and
future local, state, federal or intentional law or treaty (whether under common
law, statute, rule, regulation or otherwise) relating to public health, safety
or the environment, including, by way of example, but not limitation, the
following: the Recourse Conservation and Recovery Act 42 U.S.C. 6901, et seq.,
as amended by the Hazardous and Solid Waste Act Amendments of 1984; the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
9601, et seq., as amended by the Superfund Amendments and

 

4

--------------------------------------------------------------------------------


 

Reauthorization Act of 1986, the Hazardous Materials Transportation Act, 49
U.S.C. 1802, et seq.; the Rivers and Harbors Act of 1899, 33 U..S.C. 401, et
seq.; the Clean Water Act, 33 U.S.C. 1251, et seq.; the Clean Water Act, 42
U.S.C. 7401, et seq.; the Toxic Substances Control Act, 15 U.S.C. 26015 et seq.;
the Safe Drinking Water Act, 42 LI.S.C. 7901.300f, et seq.; the Uranium Mill
Tailings Radiation Control Act, 42 U.S.C. 7901, et seq.; the Federal
Occupational Safety and Health Act, 29 U.S.C. 651, et seq.; the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. 136, et seq., the National
Environmental Policy Act, 42 U.S.C. 4321, et seq.; the Noise Control Act, 42
U.S.C. 4901, et seq., the Emergency Planning and Community Right to Know Act of
1986, 42 U.S.C. 11001, et seq.; the Lead Based Paint Poisoning Prevention Act,
42 U.S.C. 4821, et seq., The Chesapeake Bay, Prevention Act, VA Code Section
10.1-2100 et seq., and any Regulations now or hereafter promulgated pursuant
thereto and, as to all of the foregoing, the amendments, regulations, orders,
decrees, permits or licenses now or hereafter promulgated thereunder as any of
the foregoing now exist or may be changed or amended or come into effect in the
future.

 

12.  Borrower hereby agrees that it shall be responsible for all closing costs
of this Loan, and shall pay upon closing this Loan to Lake Country Development
Corporation for a fee of TWO THOUSAND FIVE HUNDRED and 00/100 Dollars
($2,500.00), for its administrative/service fee.

 

13.                                 The parties hereto acknowledge, agree and
understand that the Lender cannot be a sole lender and that, accordingly, an
additional loan was made to Borrower by Wachovia Bank, Primary Lender, for the
improvement of Borrower’s facilities in the Town of Chase City, Mecklenburg
County, Virginia, Accordingly, the parties hereto, acknowledge and covenant that
the loan to Borrower by Wachovia Bank has been completed and the loan funds were
disbursed to Borrower prior to the disbursement of these funds.

 

14.                                 If all or any part of the property securing
the loan or an interest therein is sold or transferred by Borrower without
Lender’s prior written consent, excluding the creation of a lien or encumbrance
subordinate to this lien, Lender, by operation of law, may at Lender’s

 

5

--------------------------------------------------------------------------------


 

option declare all sums secured by this agreement to be immediately due and
payable.  Lender shall have waived such option to accelerate if, prior to the
sale or transfer, Lender and the entity to whom the property is to be sold or
transferred reach an agreement in writing that the credit of such entity is
satisfactory to Lender and that the interest payable on the sums secured by this
agreement shall be at such rate as Lender shall request.  If Lender has waived
the option to accelerate provided herein, and if Borrower’s successor in
interest has executed a written assumption agreement accepted in writing by
Lender, Lender shall release Borrower from all obligations under this agreement.

 

15.                               If any clause, provision or section of this
Revolving Loan Fund Agreement be held illegal or invalid by any court, the
illegality or invalidity of such clause, provision or section shall not affect
any of the remaining clauses, provisions or sections hereof, and this Revolving
Fund Loan Agreement shall be construed and enforced as if such illegal or
invalid clause, provisions or sections had not been contained herein.

 

16.                                 Feminine or neuter pronouns are to be
substituted for those of the masculine form and the plural is to be substituted
for the singular number in any place or places herein in which the context may
require such substitution.

 

17.                                 THE BORROWER ACKNOWLEDGES THAT THE FAILURE
TO COMPLY WITH ANY PROVISION OF THIS AGREEMENT MAY RESULT IN THE LENDER, AT ITS
OPTION, ACCELERATING THE DUE DATE OF THIS LOAN AND DECLARING THAT THE ENTIRE
BALANCE, PRINCIPAL AND INTEREST, SHALL BECOME DUE AND PAYABLE AT T HE OPTION OF
T HE HOLDER OF THE PROMISSORY NOTE.

 

18.                                 This Agreement shall be construed and
interpreted according to the laws of the Commonwealth of Virginia.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sherwood Brands, Inc., (Borrower), and Lake Country
Development Corporation (Lender), have caused this agreement to be duly executed
by their respective proper corporate officers who have been duly and properly
empowered to do so by proper resolution of any board of directors, and they have
hereunto set their hands and seals, all on the day and year first above written.

 

 

SHERWOOD BRANDS, INC.

 

A North Carolina Corporation

 

 

 

 

 

 

By:

/s/ Uziel Frydman

 

 

 

 

Uziel Frydman

 

Chairman,  President and CEO

 

 

 

 

ATTEST:

 

 

 

/s/ Christopher J. Willi

 

 

Christopher J. Willi,  Secretary

 

 

 

 

 

 

LAKE COUNTRY DEVELOPMENT CORPORATION

 

A Virginia Non-Stock Corporation

 

 

 

 

By

F. Randolph Johns

 

 

F.Randolph Jones, President

 

 

 

 

ATTEST:

 

 

 

 

 

/s/ Gerald Vincent

 

 

Gerald Vincent, Secretary

 

 

7

--------------------------------------------------------------------------------


 

ANY PROVISION OF THIS AGREEMENT MAY RESULT IN THE LENDER, AT ITS OPTION,
ACCELERATING THE DUE DATE OF THIS LOAN AND DECLARING THAT THE ENTIRE BALANCE,
PRINCIPAL AND INTEREST, SHALL BECOME DUE AND PAYABLE AT THE OPTION OF THE HOLDER
OF THE PROMISSORY NOTE.

 

PROMISSORY NOTE

 

$350,000.00

 

August  13,  2002

 

South Hill,Virginia

 

FOR VALUE RECEIVED, SHERWOOD BRANDS, INC., a North Carolina Corporation,
Borrower, promises to pay to the order of Lake County Development Corporation, a
Virginia Non-Stock Corporation, Lender, the sum of THREE HUNDRED FIFTY THOUSAND
AND 00/100 DOLLARS ($350,000.00), with interest thereon from date until paid, at
Four Percent (4.0%) per annum, negotiable and payable at the office of the
payee, 200 South Mecklenburg Avenue, P. 0. Box 150, South Hill, Virginia 23970,
or at such other place as the holder of the note may designate in writing from
time to time, without offset.  It is further agreed by the makers and endorsers
hereof that time is of the essence.  And the makers and endorsers hereof waive
the benefit of the homestead exemptions as to this debt; and waive notice of
maturity, presentment, demand, protest, and notice of nonpayment and dishonor of
this note; and agree to pay all costs of collection, including reasonable
attorney’s fees, if it becomes necessary to place this note in the hands of an
attorney for collection.  The makers and endorsers hereof agree that 15 days
after the giving of 10 days notice to the undersigned of default (a) of a
payment of any installment hereof, or (b) in the observance of any uncured
violation of any covenant contained in the Revolving Fund Loan Agreement, or any
other document executed in connection with this loan, the entire balance,
principal and interest, shall become due and payable at the option of the holder
or holders hereof.  Failure to exercise said option shall not constitute a
waiver of the right to exercise the same in the event of any subsequent default.

 

8

--------------------------------------------------------------------------------


 

This note is payable in eighty four (84) equal monthly installments of FOUR
THOUSAND SEVEN HUNDRED EIGHTY FOUR and 08/100 DOLLARS ($4,784.08) commencing on
the lst day of October, 2002 and on the lst day of each and every month
thereafter until paid, except if not sooner paid, the entire indebtedness shall
be due and payable on September 1, 2009.

 

Optional prepayment is permitted at any time in whole or in part without
Penalty.  Any such partial payment shall be applied to installments of principal
in inverse chronological order, but such prepayments shall not reduce the amount
of the monthly payments set forth above.  Payments not received by the 15th day
of the month in which they are due shall be subject to a late charge of five
percent (.5%), provided said late charge shall apply on the accumulated late
monthly installments and penalty as set forth herein or as determined in
accordance herewith, and shall not operate or be construed to apply to the
outstanding principal balance of this Note in the event the same becomes due and
payable prior to maturity.

 

This note is secured by Personal properly listed on Exhibit A located in Chase
City, Mecklenburg County, Virginia.

 

IN WITNESS WHEREOF, SHERWOOD BRANDS, INC., a North Carolina Corporation, have
caused this note to be duly executed by its proper corporate officers who have
been duly and properly empowered to do so this 13 day of August, 2002.

 

 

 

SHERWOOD BRANDS, INC.

 

 

 

 

 

 

By

/s/ Uziel Frydman

 

 

 

 

Uziel Frydman

 

 

Chairman, President and CEO

 

 

 

 

ATTEST:

 

 

 

/s/ Christopher J. Willi

 

 

Christopher J. Willi, Secretary

 

 

9

--------------------------------------------------------------------------------